DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Response to Amendment
The amendment filed January 5th, 2021 has been entered. Claims 39-58 remain pending. Claim 58 remains withdrawn. Claims 59 is newly added.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39-47, 49-53, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2003/0066932 A1) in view of Patrick et al. (US 9,346,547).

Regarding claim 39, Carroll teaches a hovering aerial vehicle (Fig. 2, “unmanned aircraft”, 10) including: an airborne unit (Fig. 2, 12) including a flight system (Fig. 2, “propeller” 20 & “engine” 32) configured to facilitate providing aerodynamic lift to facilitate hovering of the hovering aerial vehicle (By definition, a propeller facilitates lift to hover); an auxiliary unit (Fig. 2, “module”, 22 and Fig. 14, “module”, 154) including an electrical power source (Fig. 2, 
Carroll does not expressly disclose wherein the hovering aerial vehicle is configured, in the detached configuration, for ascension of the airborne unit from the auxiliary unit when the auxiliary unit is resting on an external surface.
However, in an analogous UAV art, Patrick teaches wherein the hovering aerial vehicle (Fig. 1B, “UAV”, 100) is configured, in the detached configuration (Fig. 1B shows “payload release mechanism” 106 shown detached from “UAV” 100 airborne portion, as opposed to the attached configuration shown in Fig. 1A, attached with “movable brackets” 114), for ascension of the airborne unit (Fig. 1B, “UAV”, 100) from the auxiliary unit (Fig. 1B “payload release 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll, wherein the hovering aerial vehicle is configured, in the detached configuration, for ascension of the airborne unit from the auxiliary unit when the auxiliary unit is resting on an external surface, as taught by Patrick, to provide a means, in the detached configuration, to “hold the payload in place and/or stabilize the payload during flight” (Patrick, Col. 4, Lines 18-19).

Regarding claim 40, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 39. Further, Carroll teaches wherein the hovering aerial vehicle (Fig. 2, “unmanned aircraft”, 10) is configured, when in the attached configuration (Fig. 16), to provide electrical communication between the electrical power source (Fig. 2, “battery”, 58) and the flight system (“an electrical power cable 59 (see FIG. 2) extends from the power source through opening 24 (see FIG. 1) to microprocessor 26 or to battery 58 (see FIG. 2)”, Para. [0059]) using elements separate from the decoupling system (Fig. 15, “cables” 158/160/162/164 shown separate from “dowels” 178).

Regarding claim 41, Carroll as modified by Patrick teaches the hovering aerial vehicle (Fig. 2, “unmanned aircraft”, 10) according to claim 39. Further, Carroll teaches wherein the decoupling system (Fig. 15, “dowels”, 178) includes one or more cables (Fig. 15, “cables” 158/160/162/164) configured to maintain the electrical communication and attached, at opposite 

Regarding claim 42, Carroll as modified by Patrick teaches the hovering aerial vehicle (Fig. 2, “unmanned aircraft”, 10) according to claim 41. Further, Carroll teaches wherein the decoupling system (Fig. 15, “dowels”, 178) includes two of the one or more cables (Fig. 15, “cables” 158/160/162/164), wherein points of attachments of the one or more cables to the airborne unit are spaced from each other a first distance (Fig. 14, cables/points of attachment shown spaced apart a distance in the longitudinal direction), and points of attachments of the one or more cables to the auxiliary unit (Fig. 2, “module”, 22 and Fig. 14, “module”, 154) are spaced from each other a second distance greater than the first distance (Fig. 14, length of cables shown spaced from the airborne unit a second distance greater than the space in the longitudinal direction).


Regarding claim 43, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 42, but does not expressly disclose wherein the decoupling system includes a winch mounted to the airborne unit and configured to selectively release and retract the one or more cables.
However, Patrick further teaches wherein the decoupling system (Fig. 1B, “line-deployment mechanism” 104 & “payload-release mechanism” 106) includes a winch (“the line-deployment mechanism may include or take the form of a winch”, Col. 4, Lines 44-45) mounted to the airborne unit (Fig. 1B, “line-deployment mechanism” 104 shown attached to “UAV” 100) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll as modified by Patrick, wherein the decoupling system includes a winch mounted to the airborne unit and configured to selectively release and retract the one or more cables, as further taught by Patrick, to provide a means of returning the auxiliary unit to users on the ground at control stations to be charged or for maintenance.

Regarding claim 44, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 41, but does not expressly disclose wherein the decoupling system is configured to determine a tautness of the one or more cables when the vehicle is in the detached configuration.
However, Patrick further teaches wherein the decoupling system (Fig. 1B, “line-deployment mechanism” 104 & “payload-release mechanism” 106) is configured to determine a tautness of the one or more cables (“a UAV 100 may utilize data from a line-tension sensor”, Col. 11, Lines 45-46) when the vehicle is in the detached configuration (“when the payload is believed to be touching the ground”, Col. 11, Lines 46-47; thus in a detached configuration as shown in Fig. 1B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll as modified by Patrick, wherein the decoupling system is configured to determine a tautness of the one or more cables when the vehicle is in the detached configuration, as further taught by Patrick, to provide a 

Regarding claim 45, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 44. Carroll as modified by Patrick further teaches (references to Patrick): wherein the decoupling system (Fig. 1B, “line-deployment mechanism” 104 & “payload-release mechanism” 106) includes a motor (“The winch may include a motor (e.g., a DC motor) that can be actively controlled by a servomechanism (also referred to as a "servo") and a microcontroller”, Col. 4, Lines 46-49) and is configured to detect the tautness (“a UAV 100 may utilize data from a line-tension sensor”, Col. 11, Lines 45-46) by measuring a current thereof (By definition, a “line-tension sensor” uses either voltage or current, both of which is directly proportional to each other i.e. Voltage = Current x Resistance).


Regarding claim 46, Carroll as modified by Patrick teaches the hovering aerial vehicle (Fig. 2, “unmanned aircraft”, 10) according to claim 39. Further, Carroll teaches wherein the decoupling system (Fig. 15, “dowels”, 178) is configured to maintain the electrical communication using wireless energy transmission (Fig. 6, “module” 96; communications described as “Communications are duplex or bidirectional between aircraft and another point such as a ground station, and operate at 900 MHz or 2.4 GHz”, Para. [0064]; thus communications are both electrical and wireless).

Regarding claim 47, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 39. Further, Carroll teaches further comprising a tracking system configured to facilitate navigation of the airborne unit thereto (“As a supplement to GPS signals, aircraft 10 is preferably provided with a redundant navigation system which complements location determination provided by utilizing location signals from the GPS via receiver 56 or alternatively by a dedicated GPS receiver 54”, Para. [0057]; thus comprises a navigation system).
Carroll as modified by Patrick does not expressly disclose further comprising a tracking system configured to facilitate location of the auxiliary unit.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll, further comprising a tracking system configured to facilitate location of the auxiliary unit, since it has been held that mere duplication of the essential working parts of a device, such as the GPS, involves only routine skill in the art. St. Regis Paper Co. v. Bernis Co., 193 USPQ 8.

Regarding claim 49, Carroll as modified by Patrick teaches the hovering aerial vehicle (Fig. 2, “unmanned aircraft”, 10) according to claim 39. Further, Carroll teaches wherein the auxiliary unit (Fig. 2, “module”, 22 and Fig. 14, “module”, 154) includes a camera (Fig. 6, “video camera”, 90 & 92).

Regarding claim 50, Carroll as modified by Patrick teaches the hovering aerial vehicle (Fig. 2, “unmanned aircraft”, 10) according to claim 39. Further, Carroll teaches being configured to facilitate recharging of the electrical power source (“FIG. 5 is a side elevational, 

Regarding claim 51, Carroll as modified by Patrick teaches the hovering aerial vehicle (Fig. 2, “unmanned aircraft”, 10) according to claim 39. Further, Carroll teaches wherein the auxiliary unit (Fig. 2, “module”, 22 and Fig. 14, “module”, 154) has a weight that is at least 40% of a weight of the hovering aerial vehicle (The airframe… engine 32 (see FIG. 2), propeller 20, the fuel supply system, radio frequency transmitter 30 and receiver 56, servomechanisms (represented by servomechanism 50), and a suitable fuel tank (not separately shown), and can be limited in weight to twelve pounds”, Para. [0075]; “Such an engine and its mounting (not shown) can be limited to seven and one half pounds”, Para. [0076]; “Any one of the above described data handling modules, including supporting electronics limited to a single board computer based on Intel microprocessor architectures (e.g., microprocessor 26) can be limited to fifteen pounds”, Para. [0077]; thus 15lbs/(12lbs+7.5lbs) is at least 40%).

Regarding claim 52, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 39, but does not expressly disclose wherein the decoupling system is configured to determine a maximum separation distance between the airborne unit and the auxiliary unit within which the decoupling system is configured to maintain the electrical communication in the detached configuration of the vehicle. 
However, Patrick further teaches wherein the decoupling system (Fig. 1B, “line-deployment mechanism” 104 & “payload-release mechanism” 106) is configured to determine a maximum separation distance (“the UAV may detect when the sum of the height of the payload the length of the line 102 that has been let out”, Col. 11, Lines 57-59) between the airborne unit (Fig. 1B, “UAV”, 100) and the auxiliary unit (Fig. 1B, “Payload”, 108) within which the decoupling system is configured to maintain the electrical communication in the detached configuration of the vehicle (“Further, the data that is used to determine when the payload is at or near the ground may be provided by sensors on UAV 100, sensors on the line 102, sensors on the payload 108, and/or other data sources”, Col. 4, Lines 39-42; thus electrical communication is maintained through the sensors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll as modified by Patrick, wherein the decoupling system is configured to determine a maximum separation distance between the airborne unit and the auxiliary unit within which the decoupling system is configured to maintain the electrical communication in the detached configuration of the vehicle, as further taught by Patrick, to provide a means to determine the status and connections of the auxiliary unit. Additionally, “to determine that the payload is stuck or that deployment of the payload has otherwise failed, and responsively use the emergency-release mechanism to release the payload” (Patrick, Col. 7, Lines 13-16).

Regarding claim 53, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 52. Further, Carroll as modified by Patrick teaches (references to Patrick): wherein the flight system is configured to facilitate the airborne unit hovering (Fig. 1B, “UAV” 100 shown hovering), when the hovering aerial vehicle is in the detached configuration (Fig. 1B, “UAV” 100 shown in detached configuration), above the auxiliary system up to a height equal to at least the maximum separation distance (“the altitude difference between the top of the line 102 

Regarding claim 59, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 42. Further, Carroll as modified by Patrick teaches (references to Carroll): wherein a first of one or more the cables (Fig. 14, “power cable” 158) carries a positive electrical charge from the electrical power source to the flight system (by definition, a “power cable” carries a positive or negative charge), and a second of the one or more cables (Fig. 14, “power cable” 160) carries a negative electrical charge from the electrical power source to the flight system (by definition, a “power cable” carries a positive or negative charge).

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2003/0066932 A1) in view of Patrick et al. (US 9,346,547), further in view of Eickmann (US 3,503,574).

Regarding claim 48, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 39, but does not expressly disclose wherein the auxiliary unit includes a floatation arrangement configured to facilitate the auxiliary arrangement floating on a body of water.
However, in an analogous UAV art, Eickmann teaches wherein the auxiliary unit (Fig. 1, “base vehicle”, 301) includes a floatation arrangement configured to facilitate the auxiliary arrangement floating on a body of water (Fig. 1, “base vehicle” 301 shown floating).
.

Claims 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2003/0066932 A1) in view of Patrick et al. (US 9,346,547), further in view of Barnea (WO 2007/141795 A1).

Regarding claim 54, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 39, but does not expressly disclose wherein the auxiliary unit includes a propulsion arrangement configured to facilitate locomotion thereof when the hovering aerial vehicle is in the detached configuration.
However, in an analogous UAV art, Barnea teaches wherein the auxiliary unit (Fig. 4, “self-propelled ground vehicle”, 200) includes a propulsion arrangement (Fig. 4, vehicle described as “self-propelled”, therefore by definition has a drive system) configured to facilitate locomotion thereof when the hovering aerial vehicle (Fig. 4, UAV at 20) is in the detached configuration (Fig. 4 shown in a detached configuration).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll as modified by Patrick, wherein the auxiliary unit includes a propulsion arrangement configured to facilitate locomotion 

Regarding claim 55, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 54, but does not expressly disclose wherein the propulsion arrangement includes a terrestrial propulsion arrangement configured to drive the auxiliary unit across land. 
However, Barnea teaches wherein the propulsion arrangement (Fig. 4, vehicle described as “self-propelled”, therefore by definition has a drive system) includes a terrestrial propulsion arrangement (Fig. 4, “self-propelled ground vehicle”, 200) configured to drive the auxiliary unit across land (Fig. 4 shows “self-propelled ground vehicle” 200 driving across land).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll as modified by Patrick, wherein the propulsion arrangement includes a terrestrial propulsion arrangement configured to drive the auxiliary unit across land, as taught by Barnea, to provide a payload or auxiliary unit that functions as a self-propelled ground vehicle, as desired or needed.

Regarding claim 56, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 54, but does not expressly disclose wherein the propulsion arrangement includes a marine propulsion arrangement configured to drive the auxiliary unit across water.
However, Barnea teaches wherein the propulsion arrangement (Fig. 5, vehicle described as “self-propelled”, therefore by definition has a drive system) includes a marine propulsion arrangement (Fig. 5, “self-propelled sea vehicle”, 300) configured to drive the auxiliary unit across water (Fig. 5 shows “self-propelled sea vehicle” 300 driving across water).


Regarding claim 57, Carroll as modified by Patrick teaches the hovering aerial vehicle according to claim 54, but does not expressly disclose wherein the propulsion arrangement includes an auxiliary controller to direct operation thereof.
However, Barnea teaches wherein the propulsion arrangement (Figs. 4 & 5, vehicles described as “self-propelled”, therefore by definition has a drive system) includes an auxiliary controller to direct operation thereof (Fig. 1, “ground computer” 100; additionally, by definition, both “self-propelled ground vehicle” 200 and “self-propelled sea vehicle” 300 have onboard controllers to control the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll as modified by Patrick, wherein the auxiliary unit includes a propulsion arrangement configured to facilitate locomotion thereof when the hovering aerial vehicle is in the detached configuration, as taught by Barnea, to provide a payload or auxiliary unit that functions as a self-propelled vehicle, as desired, and to provide the capability to control the payload or auxiliary unit.

Response to Arguments
Applicant's arguments filed January 5th, 2021 have been fully considered but they are not persuasive.

In response to applicant’s argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Carroll teaches a hovering aerial vehicle (Fig. 2, “unmanned aircraft”, 10) including: an airborne unit (Fig. 2, 12) including a flight system (Fig. 2, “propeller” 20 & “engine” 32) configured to facilitate providing aerodynamic lift to facilitate hovering of the hovering aerial vehicle (By definition, a propeller facilitates lift to hover); an auxiliary unit (Fig. 2, “module”, 22 and Fig. 14, “module”, 154) including an electrical power source (Fig. 2, “battery”, 58) in electrical communication with the flight system (“an electrical power cable 59 (see FIG. 2) extends from the power source through opening 24 (see FIG. 1) to microprocessor 26 or to battery 58 (see FIG. 2)”, Para. [0059]) to provide electrical power for operation thereof (By definition, an “electrical power cable” provides electrical power for operation); wherein the airborne unit is configured to carry the auxiliary unit during flight (configuration shown in Fig. 16) and comprises; and a decoupling system (Fig. 15, “dowels”, 178) configured to: facilitate selectively switching the hovering aerial vehicle between a detached configuration (configuration shown in Fig. 15) thereof in which the airborne and auxiliary units are remote from each other (Fig. 15 shows dowels disconnected from airframe, thus by definition remote), and an attached configuration (configuration shown in Fig. 16) thereof in which the airborne and auxiliary units 
Carroll does not expressly disclose wherein the hovering aerial vehicle is configured, in the detached configuration, for ascension of the airborne unit from the auxiliary unit when the auxiliary unit is resting on an external surface.
However, in an analogous UAV art, Patrick teaches wherein the hovering aerial vehicle (Fig. 1B, “UAV”, 100) is configured, in the detached configuration (Fig. 1B shows “payload release mechanism” 106 shown detached from “UAV” 100 airborne portion, as opposed to the attached configuration shown in Fig. 1A, attached with “movable brackets” 114), for ascension of the airborne unit (Fig. 1B, “UAV”, 100) from the auxiliary unit (Fig. 1B “payload release mechanism” 106) when the auxiliary unit is resting on an external surface (Fig. 1B, “payload release mechanism” 106 shown rested on an external surface while “UAV” 100 is in flight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll, wherein the hovering aerial vehicle is configured, in the detached configuration, for ascension of the airborne unit from the auxiliary unit when the auxiliary unit is resting on an external surface, as taught by Patrick, to provide a means, in the detached configuration, to “hold the payload in place and/or stabilize the payload during flight” (Patrick, Col. 4, Lines 18-19).


In response to applicant’s argument that Carroll does not expressly disclose “wherein the hovering aerial vehicle is configured, in the detached configuration, for ascension of the airborne unit from the auxiliary unit when the auxiliary unit is resting on an external surface” it is noted that in view of the new ground(s) of rejection presented in claim 39 above, necessitated by applicant’s amendment, Patrick further teaches Patrick teaches wherein the hovering aerial vehicle (Fig. 1B, “UAV”, 100) is configured, in the detached configuration (Fig. 1B shows “payload release mechanism” 106 shown detached from “UAV” 100 airborne portion, as opposed to the attached configuration shown in Fig. 1A, attached with “movable brackets” 114), for ascension of the airborne unit (Fig. 1B, “UAV”, 100) from the auxiliary unit (Fig. 1B “payload release mechanism” 106) when the auxiliary unit is resting on an external surface (Fig. 1B, “payload release mechanism” 106 shown rested on an external surface while “UAV” 100 is in flight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll, wherein the hovering aerial vehicle is configured, in the detached configuration, for ascension of the airborne unit from the auxiliary unit when the auxiliary unit is resting on an external surface, as taught by Patrick, to provide a means, in the detached configuration, to “hold the payload in place and/or stabilize the payload during flight” (Patrick, Col. 4, Lines 18-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647